Citation Nr: 0911026	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  06-09 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
rating decisions, dated in April 1948 and March 1960, which 
reduced the disability evaluations for anxiety/PTSD.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to 
October 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2005 rating decisions of the 
Indianapolis, Indiana, VA Regional Office (RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2007).


FINDING OF FACT

The rating decisions, dated in April 1948, and March 1960, 
which reduced the evaluations for anxiety/PTSD, were based on 
the correct facts as they were known at that time, and were 
in accordance with the existing law and regulations.


CONCLUSION OF LAW

A valid allegation of CUE in regard to rating decisions, 
dated in April 1948 and March 1960, has not been raised.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.105 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  There are some claims to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).  It has been held not to apply to claims 
based on allegations that VA decisions were clearly and 
unmistakably erroneous.  Id.  It has been held not to apply 
to claims that turned on statutory interpretation.  Smith v. 
Gober, 14 Vet. App. 227, 231-2 (2000).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the provisions pertaining to VA's duty to notify and to 
assist do not apply to a claim if resolution of the claim is 
based on interpretation of the law, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 

Vet. App. 143, 149 (2001).  The Court has also held that 
compliance with the VCAA is not required if additional 
evidence could not possibly change the outcome of the case.  
See Valiao v. Principi, 17 Vet. App. 229, 232 (2003).

In another class of cases, remand of claims pursuant to VCAA 
is not required because evidentiary development has been 
completed.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
Dela Cruz, supra.  Although the Court said in Wensch that 
VCAA did not apply in such cases, it may be more accurate to 
say that VCAA applied, but that its notice and duty to assist 
requirements had been satisfied.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  When it is clear that there is no 
additional evidentiary development to be accomplished, there 
is no point in remanding the case.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  Nevertheless, the Veteran 
was notified of VCAA in September 2006.  

"Clear and unmistakable error" is the kind of error, of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 44 
(1993).  An asserted failure to evaluate and interpret 
correctly the evidence is not clear and unmistakable error.  
See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

There is "clear and unmistakable error" when either the 
correct facts, as they were known at the time, were not 
before the adjudicator or where the statutory or regulatory 
provisions extant at that time were incorrectly applied.  A 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior decision.  See Russell v. Principi, 3 Vet. 
App. 310, 313-314 (1992).  Subsequently developed evidence is 
not applicable.  See Porter v. Brown, 5 Vet. App. 233, 235- 
236 (1993).

In the present case, service connection for anxiety/PTSD was 
established in an October 1945 rating decision and a 50 
percent evaluation was assigned.  An April 1948 rating 
decision reflects that the evaluation was reduced to 30 
percent from February 1947 and to 10 percent from June 1948.  
In a March 1960 rating decision, the evaluation was reduced 
to 0 percent, from May 1960.  The Board notes that in a July 
1995 Board decision, which subsumed a May 1992 rating 
decision, a 30 percent rating for PTSD was granted, and a May 
2005 rating decision shows that a 70 percent evaluation has 
been assigned for PTSD from April 1995 and a total rating has 
been assigned from June 1998.  

The Veteran contends that there is clear and unmistakable 
error in the AOJ's rating decisions, dated in April 1948 and 
March 1960.  Essentially, he argues that the decisions to 
reduce the ratings were factually erroneous because his 
symptoms had not changed and/or the facts were 
misinterpreted.  In addition, in March 2009, his 
representative asserted that the Veteran was not provided due 
process in regard to the reductions, to include having not 
been afforded examinations in association with the 
reductions.  

The evaluation for anxiety/PTSD was reduced in an April 1948 
rating decision based on a March 1948 VA examination report 
establishing moderate impairment.  The report noted that the 
Veteran was employed with the same company for over a year, 
had a girlfriend of two years, and participated in 
recreational activities, to include playing basketball and 
cards, hunting and fishing, and attending movies and plays.  
The evaluation was reduced in the March 1960 rating decision 
based on a January 1960 VA psychiatric examination report, 
which was absent complaints or findings in regard to a 
psychiatric disorder, and a review of systems in that regard 
was noted to be negative.  The report notes that he had been 
employed with the same company for 14 years, had been 
promoted to assistant foreman, and was quite satisfied with 
his work, with notation of recreational activities to include 
attending ball games and any sport that was in season, as 
well as bowling in winter and fishing in summer with his wife 
of seven years.  

The Board finds that the Veteran's claim of CUE is based on a 
claim of an erroneous or inadequate interpretation of the 
facts by the AOJ.  As noted above, an assertion of a failure 
to evaluate and interpret correctly the evidence is not a 
valid allegation of CUE.  See Damrel v. Brown, 6 Vet. App. 
242, 245 (1994).  In addition, the Board notes that a failure 
in the duty to assist can never rise to CUE.  The Veteran has 
not provided reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result of the previous decisions in regard 
to the evaluation of anxiety/PTSD would have been manifestly 
different but for an error.  Rather, he has raised a garden 
variety of assertions of error that do not give rise to a 
valid claim of CUE.  It is not enough that he argued that the 
AOJ should have reached a different conclusion.  

The Board notes that the Veteran had the option of appealing 
the April 1948 and March 1960 decisions.  However, he did not 
file, and his representative did not file, a notice of 
disagreement with the decisions and, therefore, did not later 
perfect an appeal to the Board via the filing of a VA Form 9 
substantive appeal.  Accordingly, the April 1948 rating 
decision and the  March 1960 rating decisions subsequently 
became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 20.200 (2008).  The Veteran cannot now 
overturn a decision that is final - by alleging CUE - without 
first demonstrating that the decision or decisions in 
question would have been manifestly different but for the 
error.  As the record showed the degree of impairment to be 
no more than moderate in April 1948 and there was a lack of 
competent evidence showing that the Veteran had a diagnosis 
of anxiety disorder/PTSD in March 1960, even in light of any 
possible oversight alleged, the decision would not have been 
manifestly different.  

The Board finds that the Veteran has not made a valid CUE 
claim.  Therefore, the claim must be denied.





ORDER

The appeal in regard to whether there was clear and 
unmistakable error (CUE) in rating decisions, dated in April 
1948 and March 1960, which reduced the evaluations for 
anxiety/PTSD, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


